Citation Nr: 0416681	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-06 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a gall 
bladder removal, claimed as secondary to a service-connected 
hiatal hernia.  

2.  Entitlement to service connection for esophagitis tumors, 
claimed as secondary to a service-connected hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant served on active duty from April 1968 to 
January 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  

This case was remanded in May 1999 and November 2001 for 
further development.  The case has been returned to the 
Board.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  Service connection for a hiatal hernia was granted 
by rating action of October 1990, with a 10 percent rating 
assigned.

2.  The appellant's residual of a gall bladder removal was 
done years after service and was not shown to be related to, 
or made worse, by the service-connected hiatal hernia.  

3.  Esophagitis tumors were not diagnosed following the 
appellant's active military service, and were not shown to be 
related to, or made worse, by the service-connected hiatal 
hernia.  


CONCLUSIONS OF LAW

1.  Residuals of a gall bladder removal are not proximately 
due to, the result of, or aggravated by the service-connected 
hiatal hernia.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Esophagitis tumors are not proximately due to, the result 
of, or aggravated by the service-connected hiatal hernia.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claims had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issues decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received on August 1996.  Thereafter, in a rating decision 
dated in September 1997, the issues of entitlement to service 
connection for residuals of a gall bladder removal and 
esophagitis tumors were denied.  

The AOJ, in correspondence dated April 2002, provided notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The provisions of the 
VCAA were subsequently provided to the appellant in a July 
2003 supplemental statement of the case (SSOC).  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
a July 2003 SSOC informed the claimant of the VCAA provisions 
and the claimant has not submitted additional evidence and 
argument in support of his claim, or responded to VA notices.  
Thus, while not specifically told to submit all evidence he 
might have, it appears he has done so.  There is no 
suggestion or evidence that any additional notice would 
provide any additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

I.  Factual Background

The appellant's service medical records show treatment for a 
small hiatal hernia, with significant gastroesophageal reflux 
in August 1970 and are negative for any indication of a 
gallbladder disorder or esophagitis tumors.

On VA examination of February 1980, a review of the 
appellant's upper gastrointestinal tract and esophagus showed 
no significant abnormalities.

Correspondence from a VA medical center dated January 1990 
reported that the appellant was receiving treatment for 
cholelithiasis.

A radiology report of January 1990 reported that the 
appellant had a history of epigastric distress, belching.  On 
examination massive free gastroesophageal reflux was 
demonstrated.  Minimal degree of erosive changes was highly 
suspected at distal esophagus, therefore reflux esophagitis 
was suspected.  The appellant's stomach was fully 
distensible; no ulcer or mass was noted.  The impression was 
small sliding hiatus hernia with massive gastroesophageal 
reflux and possible erosive changes, reflux esophagitis was 
suspected.  

On VA examination of August 1990, the appellant complained of 
severe heartburn and upper abdominal pain.  The workup 
revealed a small sliding esophageal hiatus hernia.  He also 
reported frequent belching and occasional pyrosis readily 
relieved by antacid.  On examination there was no evidence of 
gastric retention.  There was no unusual collection of gases, 
other than the fundus.  There were no masses or areas of 
tenderness.  The diagnosis was sliding esophageal hiatus 
hernia that may promote some element of gastroesophageal 
reflux.  It was also reported that the appellant may be 
getting some changes in the lower esophagus.  

Service connection for a hiatal hernia was granted by rating 
decision of October 1990,  A 10 percent rating was assigned, 
effective January 1990.

A VA treatment report of December 1990 showed that the 
appellant had a cholecystectomy performed.  An ultrasound 
showed a single gallstone in the gall bladder.  The 
appellant's examination prior to the surgery was 
unremarkable, with no abdominal tenderness, normal bowel 
sounds, non-tender, and no masses noted.  After the surgery 
he was discharged in good condition and without any 
malignancies.  

Treatment reports dated November 1989 to October 1997 showed 
that the appellant continued to have pain off and on and that 
there was no change in his bowel/bladder habits.  He was 
treated for esophagitis, gastritis and gastroesophageal 
reflux disease.

A radiology report of July 1996 reported that the appellant 
complained of dyspepsia.  There was no evidence of esophageal 
stricture noted.  Small hiatus hernia was noted.  Free 
gastroesophageal reflux was demonstrated on water test.  Two 
tiny ulcerations were demonstrated at posterior wall of 
esophogastric junction area; two tiny ulcers were considered, 
most likely due to reflux esophagitis.  The stomach was fully 
distensible and there were no ulcers or mass demonstrated.  
There was a surgical clip in the gall bladder area, most 
likely from previous cholecystectomy.  The impression was 
small hiatus hernia, free reflux with reflux esophagitis and 
two tiny ulcerations at posterior wall of distal esophagus, 
most likely due to reflux esophagus.  A follow up 
esophagogram was recommended to make sure that the two tiny 
distal ulcers were resolved.  

On VA esophagus examination of November 1996, the appellant 
reported that he had heartburn a lot over the years.  His 
major complaint was a feeling of gas trapped in the right 
upper quadrant.  On examination it was revealed that there 
was a reducible umbilical hernia.  There was also a non-
tender right upper quadrant scar with tiny herniation at the 
medial end of the scar.  The examiner opined that he did not 
feel that the right upper quadrant pain was related to the 
appellant's esophagus.  He reported that the appellant might 
have an irritable bowel.  The diagnoses were umbilical 
hernia, right upper quadrant scar status post 
cholecystectomy, reflux esophagitis and probable irritable 
bowel syndrome.  

On VA examination of September 1999 the appellant complained 
of constant upper gastrointestinal distress, pain and 
inability to belch.  He complained of constant epigastric 
pain and reported that he experienced infrequent reflux.  The 
assessment was possible hiatal hernia.

A VA treatment report of November 1999 reported that the 
appellant had a history of diverticular disease for the past 
nine years.  He reported that his last attack was October 
1999.  He complained of worsening pain and an enlarging 
umbilical hernia with this pain.  He denied any symptomatic 
or obstructive symptoms.  The examination was benign; the 
appellant was heme negative.  The diagnosis was diverticular 
disease.

On VA examination of May 2000, the appellant reported that 
spicy foods gave him heartburn.  He reported more frequent 
regurgitation that he used to have.  He also reported that 
swallowing sometime triggered reflux and that he did not have 
significant dysphagia.  He reported that he had an occasional 
alcoholic beverage and that intensified his esophageal 
symptoms.  The impression was hiatal hernia with reflux, 
partially controlled by medication.  

VA treatment reports from April 2001 to August 2003 shows 
that the appellant was treated for, and had a history of, 
diverticular disease and gastroesophageal reflux disease.  

On VA examination of May 2003, the appellant was reported to 
have a persistent history of gastroesophageal reflux disease 
since 2000.  He reported that he had an endoscopic 
examination in August 1996, which showed distal erosive 
esophagitis and a Schatzki's ring.  There was no mention of 
any type of esophageal tumors at that time nor was there any 
other mention of them in the record.  The appellant did have 
a cholecystectomy and this had no relationship to his hiatal 
hernia and esophagitis.  The impression was status post 
cholecystectomy and gastroesophageal reflux treated with 
rabeprazole.  

II.  Legal Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by (to the 
extent of the aggravation) a service-connected disorder.  
38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

1.  Service connection for residuals of a gall bladder 
removal 

The appellant's service medical records are negative for a 
gall bladder disorder, and no such condition is shown for 
years after his 1971 discharge from active duty.  Medical 
records from 1990 show the appellant then had gallstones, and 
in that same year he underwent a cholecystectomy (surgical 
removal of the gall bladder).  There is no opinion that this 
pathology was caused by the hiatal hernia.

The appellant asserts that his residuals of a gall bladder 
removal is related to his service-connected hiatal hernia, 
and thus should be service-connected on a secondary basis.  
The only medical evidence in this regard is the opinion 
expressed by the May 2003 VA examiner that there was no 
relation between the service-connected hiatal hernia and the 
gallbladder disorder.  While the appellant has expressed his 
belief that there is such a relationship, as a layman he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The weight of the credible evidence establishes that the 
appellant's residuals of a gall bladder removal began years 
after service, and was not shown to be related to, or made 
worse, by the service-connected hiatal hernia.  Residuals of 
a gall bladder removal were not proximately due to, the 
result of, or aggravated by the service-connected hiatal 
hernia.  The requirements for direct or secondary service 
connection are not met.  The preponderance of the evidence is 
against the claim for service connection for residuals of a 
gall bladder removal.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Service connection for esophagitis tumors

A review of the appellant's service medical records show 
treatment for a small hiatal hernia, with significant 
gastroesophageal reflux in August 1970 and are negative for 
any indication of, or treatment for, esophagitis tumors.  

The appellant asserts that his esophagitis tumors are 
secondary to his service-connected hiatal hernia.  However, 
the medical evidence of record shows that VA treatment 
reports from April 2001 to August 2003 reported that the 
appellant was treated for and had a history of diverticular 
disease and gastroesophageal reflux disease.  Additionally, 
on VA examination of May 2003, the appellant was reported to 
have a persistent history of gastroesophageal reflux disease 
since 2000.  He reported that he had an endoscopic 
examination in August 1996, which showed distal erosive 
esophagitis and a Schatzki's ring.  There was no mention of 
any type of esophageal tumors at that time nor was there any 
other mention of them in the record.  The appellant did have 
a cholecystectomy and this had no relationship to his hiatal 
hernia and esophagitis.  The impression was status post 
cholecystectomy and gastroesophageal reflux treated with 
rabeprazole.  

Therefore, the mere contention of the appellant, without 
supporting medical evidence, is not sufficient to allow this 
claim.  See e.g., Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Moreover, the medical opinions 
that are of record, as noted above, do not link any claimed 
esophagitis tumors to the service-connected hiatal hernia.  

All of the competent opinion is to the effect that the 
claimed disability was not shown to be related to, or made 
worse, by the service-connected hiatal hernia.  As the 
preponderance of the evidence is against the appellant's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the secondary service connection claim is 
denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of a gall 
bladder removal, claimed as secondary to a hiatal hernia, is 
denied.  

Entitlement to service connection for esophagitis tumors, 
claimed as secondary to a hiatal hernia, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



